Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 23 March 1781
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                  
                     My Dear General
                     Williams Burg March the 23d 1781
                  
                  By Former Letters, Your Excellency Has Been Acquainted with My Motions From My Arrival at the Head of Elk, to the time of My Landing at this place.  The March of the Detachement to Elk Had Been Very Rapid and performed in the Best order—Owing to the Activity of Lt Clel Stevens a train of Artillery Had Been provided at Philadelphia, and Notwistanding Some Disappointements, Namely that Relating to the Want of Vessels, No delay Should Have Been Imputed to Us in this Cooperation.
                  Having Received Your Excellency’s Letter By Which the Sailing of the french fleet Became a Matter of Certainty, I Determined to transport the Detachement to Annapolis, and Did it for Many Essential Reasons.  The Navigation of the Bay is Such that the Going in and Going out of Elk River Requires a Different Wind from those which Are very fair to Go up and Down the Bay—our Stopping at Annapolis and Making some preparations on the Road to Carolina Might Be of use to deceive the Ennemy—  But Above All I thought with Your Excellency that it was important Both to the Success of the Operation and the Honor of our Arms that the Detachement Might Be Down to Cooperate, and from the time when the french were to Sail and the Winds that Blew for some days, I Had No Doubt But that our Allies were in the Chesapeak Before we Could Be Arrived at Annapolis.
                  Owing to the Good Dispositions of Commodore Nicholson Whom I Requested to take charge of our Small fleet, the detachement was Safely Lodg’d in the Harbour of Annapolis, and in the Conviction that My presence Here Was Necessary Not So Much for Preparations to Which Baron de Stueben provided as for Settling our plans with the french And obtaining an Immediate Convoy for the detachement I thought it Better to Run Some personal Risk than to Neglect Any thing that Could forward the Success of the Operation, and the Glory of the troops under My Command.
                  On My Arrival at this place, I was Surprised to Hear that No french fleet Had Appeared, But attributed it to delays and Chances so frequent in Naval Matters—  My first object was to Request that Nothing Be taken for this Expedition which Could Have Been Intended for or Useful to the Southern Army Whose Wellfare Appeared to me More Interesting than our Success—My Second object Has Been to Examine what Had Been prepared, to Gather and forward Every Requisite for a Vigorous Cooperation, and Besides a Number of Militia that would Have Amounted to five thousand, I Can Assure Your Excellency that Nothing would Have Been Wanting to Insure a Compleat Success.
                  As the position of the Ennemy Had not yet Been Reconnoitred, I went to Gal Müllemburg’s Camp Near Suffolk, and after He Had taken A position Nearer to Porsmouth, we Marched down with Some troops to View the Ennemy’s works.  This Brought on a trifling Scarmish during which we were Enabled to See Some thing, But the Insufficiency of Ammunition which Had Been Many Days Expected prevented My Engaging too far to push the Ennemy’s out posts, and our Reconnoitring was postponed to the 21st when on the 20th Major Mcpherson an officer for whom I Have the Highest Confidence and Esteem Sent me word from Hampton where He was Stationned that a fleet Had Come to Anchor within the Capes.
                  So far was it probable that this fleet was this of Mr Destouches, that Arnold Himself Appeared to Be in A Great Confusion, and His vessels Notwistanding Many Signals Durst not for a long time Venture down.  An officer of the french Navy Bore down to them from York, and Nothing Could Equal My Surprise in Hearing from Majr Mcpherson that the fleet Announced By a former letter was Certainly Belonging to the Ennemy.
                  Upon this Intelligence the Militia were Removed to their former position and I Requested Baron de Stubens (from whom out of delicacy I would not take the Command Untill the Cooperation was Begun or the Continental troops Arrived) to take Such measures as would put out of the Ennemy’s Reach the Several Articles that Had Been prepared.
                  On My Return to this place I Could not Hear More particular Accounts of the fleet—Some people think they are Coming from Europe—But I Believe them to Be the fleet from Gardner’s Bay—they are Said to Be twelve Sails in all frigats included—I Have Sent Spies on Board, and shall forward their Report to Head Quarters.
                  Having Certain Accounts that the french Have Sailed on the Eighth with a favorable wind, I Must think that they Are Coming to this place, or were Beaten in an Engagement, or Are gone Some where Else—in these three Cases, I think it My Duty to Stay Here Untill I Hear Some thing more Which Must Be in a Little time—But As Your Excellency Will certainly Recall a detachement Composed of the flower of Each Regiment, whose Loss would Be Immense for the Army Under Your Immediate Command, and As My Instructions are to March them Back as soon as we Loose the Naval Superiority in this Quarter, I Have Sent them orders to move at the first Notice from me which I will Send to morrow or the Day after, or Upon A Letter from Your Excellency which My aid de Camp is Empowered to Oppen.
                  Had I not Been Here Upon the Spot, I am sure that I would Have Waited an Immense time Before I knew what to think of this fleet, and My presence at this place was the Speediest Means of forwarding the detachement either to Hampton, or Back to Your Excellency’s immediate Army.
                  By Private Letters we Hear that General Greene Had on the 15th An Engagement with Lord Cornwallis—The Honor of Keeping the field was not on our Side—The Ennemy Lost More Men than we did—General Greene displayed His Usual prudence and Abilities Both in Making His Dispositions and posting His troops at ten Miles from the first field of Battle where they Bid defiance to the Ennemy and are in a Situation to check His progresses.  With the Highest Respect I Have the Honor to Be Dear General Your Excellency’s Most obedient Humble Servant
                  
                     Lafayette
                  
                  
                     Major McLeane who Has Already lost His Baggage in Going to Search the french fleet will Carry this By water to Head of Elk.
                     A Copy of this letter, My dear general, is By me Sent to Congress—It is for this Reason that I insist on the Necessity of Sending Back the detachement to Head Quarters—I Hope, my dear General, that my Conduct will Meet with your Approbation, and it is the thing I the most Heartly wish for—I Beg you will present my Respect to Mrs Washington and Complis to the family.
                  
                  
               